DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated August 17, 2022 was submitted on November 16, 2022.  Claims 15, 19-21 and 24 were amended.  Claims 1-24 are currently pending.  Claims 1-14 have been withdrawn from consideration.
Applicant's arguments have been fully considered but they are not persuasive and the prior art rejections of claims 15-24 have been maintained as detailed below.  The limitations added to claims 15 and 24 have also been addressed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 17, 18 and 24 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(2) as being anticipated by Wan et al. (U.S. Patent Application Publication No. 2017/0297019 A1).
Regarding claims 15 and 24, Wan discloses a microchip having a flow channel in which a medium flows (Abstract, FIG. 6A of Wan, microfluidic device including microfluidic channels #18), the microchip comprising: a first substrate and a second substrate bonded to each other ([0028]-[0031] of Wan, microfluidic device includes first and second planar substrates joined to each other), each of the first substrate and the second substrate being made of glass or a resin ([0024]-[0025] of Wan, planar substrates comprise a polymer which is a resin; claim only requires one of the recited substrate material types); a plurality of joining regions provided on at least one of a joining surface of the first substrate and a joining surface of the second substrate (FIGS. 6A-6C of Wan, upper surface of first planar substrate #11); a plurality of flow channel forming portions each arranged within at least one of the plurality of joining regions and configured to form a flow channel in which a medium flows during use (FIGS. 6A-6B of Wan, microfluidic channels #18); and a segmenting recessed portion or groove arranged between the joining regions and configured to remain isolated from any medium flow during use to segment the joining surface of the first substrate or the second substrate into the plurality of joining regions to be separate from one another (FIGS. 6A-6C of Wan, fluid retention grooves #14 positioned between upper surface regions #15 and not communicating with channels #18; a groove is a “recessed portion” as recited in claim 15 and a “groove” as recited in claim 24), wherein the plurality of flow channel forming portions are segmented by the segmenting recessed portion thereby the flow channel formed by one of the plurality of flow channel forming portions is independent and isolated from other flow channels respectively formed by other flow channel forming portions (FIGS. 6A-6C, [0096] of Wan, fluid retention grooves #14 surround each of the microfluidic channels #18 thereby dividing or segmenting the different flow channel areas of the chip).  
Regarding claim 17, Wan discloses that the segmenting recessed portion has a gutter shape (FIGS. 3C-3E of Wan) and open to the joining surface of the first substrate and/or a side periphery of the second substrate ([0094], FIGS. 5A and 5C of Wan, groove #14 joined to peripheral edge of planar surface by recess #20; claim only requires one of the recited configurations).  
Regarding claim 18, Wan discloses that the segmenting recessed portion communicates with a peripheral recessed portion provided at a periphery of the joining surface of the first substrate and/or a periphery of the second substrate ([0094], FIGS. 5A and 5C of Wan, groove #14 joined to peripheral edge of planar surface by recess #20; claim only requires one of the recited configurations).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wan.
Regarding claim 16, Wan does not specifically disclose a microchip where t denotes a thickness of the first and/or second substrate having the segmenting recessed portion, d denotes an upper limit of a depth of the segmenting recessed portion from the joining surface of the first and/or second substrate, and dmin denotes a lower limit of the depth d of the segmenting recessed portion from the joining surface, where dmin has a value greater than 50 µm and satisfies a following formula (1)
0.7t ≥ d ≥ dmin > 0.05t		formula (1).
Wan, however, discloses that the groove has a depth of about 0.2 mm to about 1 mm ([0022] of Wan).  Wan also discloses that the planar substrate can have a thickness of 0.2 to 2 mm ([0089] of Wan) and that the groove can have a uniform depth ([0093] of Wan).  Wan therefore discloses a groove wherein d=dmin (i.e., a groove of uniform depth) and wherein d is in a range of from 0.1 - 0.5 t (i.e., a groove having a depth of 0.1-1 mm in a substrate having a thickness of 2 mm).  Wan therefore clearly teaches a range (i.e., 0.1 - 0.5 t) that lies inside that recited in claim 1 (i.e., 0.05 - 0.7 t) which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 19, Wan discloses that the segmenting recessed portion is constituted with a groove (FIGS. 5A-5C of Wan) but does not specifically disclose that, where w denotes a width of the groove, w satisfies a following formula (2)
w ≥ t		formula (2).
Wan, however, discloses that the groove can have a width of 0.2 mm or greater ([0023] of Wan).  Wan also discloses that the planar substrate can have a thickness of 0.2 to 2 mm ([0089] of Wan).  Wan therefore discloses a groove wherein w is ≥ 0.1 t (i.e., a groove having a width of 0.2 mm in a substrate having a thickness of 2 mm).  Wan therefore clearly teaches a range (i.e., w ≥ 0.1 t) that overlaps that recited in claim 1 (i.e., w ≥ t) which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claims 20 and 21, Wan discloses that the segmenting recessed portion has a gutter shape (FIGS. 3C-3E of Wan) and open to the joining surface of the first substrate and/or a side periphery of the second substrate ([0094], FIGS. 5A and 5C of Wan, groove #14 joined to peripheral edge of planar surface by recess #20; claim only requires one of the recited configurations).
Regarding claims 22 and 23, Wan discloses that the segmenting recessed portion communicates with a peripheral recessed portion provided at a periphery of the joining surface of the first substrate and/or a periphery of the second substrate ([0094], FIGS. 5A and 5C of Wan, groove #14 joined to peripheral edge of planar surface by recess #20; claim only requires one of the recited configurations).
Response to Arguments
The applicant asserts that Wan fails to disclose or suggest that the flow channel forming portions are segmented by the segmenting recessed portion and that the flow channel formed by one of the flow-channel forming portions is independent and isolated from other flow channels as recited in claims 15 and 24 (pg. 11, 1st full ¶ of the amendment).  In particular, the applicant asserts that in Wan the groove does not segment multiple flow channel forming portions each provided in one of multiple joining regions (pg. 11 last full ¶ of the amendment).  Wan, however, discloses an embodiment comprising multiple flow channels #18 each of which are segmented by retention grooves #14 (FIGS. 6A-6C of Wan).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746